

Exhibit 10.1
ADVISORY SERVICES AGREEMENT
This Advisory Services Agreement (this “Agreement”) is made and entered into,
effective October 1, 2012, by and between EZCORP, Inc., a Delaware corporation
(“EZCORP”), and Madison Park, LLC, a Delaware limited liability company
(“Madison Park”), regarding certain advisory services to be rendered by Madison
Park to EZCORP.
Recitals
A.
EZCORP desires to engage Madison Park to render strategic and financial advisory
services to EZCORP, as described herein.

B.
Madison Park desires to accept such engagement subject to the terms and
conditions specified herein.

Now, therefore, for and in consideration of the premises and mutual covenants
and agreements specified herein, and for other consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follow:
1.
Advisory Services — EZCORP hereby engages Madison Park to provide, and Madison
Park hereby accepts such engagement and agrees to provide to EZCORP, advisory
services related to EZCORP’s business and long term strategic plan, as modified
by EZCORP from time to time. Such advisory services (the “Services”) shall
include the following:

(a)
Identifying, evaluating and negotiating potential acquisitions and strategic
alliances;

(b)
Assessing operating and strategic objectives, including new business
development;

(c)
Assisting in international business development and strategic investment
opportunities that complement EZCORP’s business lines and strategic objectives;

(d)
Analyzing financial condition and results of operations, evaluating strengths
and weaknesses of financial performance and recommending measures to improve
performance;

(e)
Advising on dividend policy and corporate transactions, such as stock
repurchases, splits, recapitalizations and restructurings;

(f)
Providing briefings on business strategy to the Board of Directors from time to
time;

(g)
Advising on investor relations and relations with investment bankers, securities
analysis and other members of the financial services industry; and

(h)
Performing such other services as are reasonably requested by EZCORP.

2.
Compensation and Payments —

(a)
Retainer Fee — As compensation for providing the Services, EZCORP shall pay
Madison Park a retainer fee equal to $7.2 million ($600,000 per month payable in
advance on or before the fifth day of each month).

(b)
Reimbursement of Expenses — EZCORP shall reimburse Madison Park for its
out-of-pocket travel and entertainment expenses incurred in connection with
providing the Services. In order to document those expenses, Madison Park shall
submit expense reports (including supporting documentation) in accordance with
EZCORP’s expense reporting policies generally applicable to its executive
officers. Expenses shall be paid within 30 days after receipt of appropriate
expense reports and supporting documentation.


1



--------------------------------------------------------------------------------



3.
Term and Termination —

(a)
The engagement described in this Agreement shall commence on October 1, 2012 and
shall terminate on September 30, 2013.

(b)
Either party may terminate this Agreement, and the engagement described herein,
with or without cause upon 30 days written notice to the other party.

(c)
Upon termination of this Agreement, all obligations of the parties hereunder
shall cease; provided, however that (i) EZCORP shall be obligated to pay any
portion of the retainer fee under Paragraph 2(a) above that has been earned but
remains unpaid as of the date of termination and shall be obligated to pay
unreimbursed expenses pursuant to Paragraph 2(b) above (subject to the
provisions thereof), and (ii) the provisions of Paragraphs 4 and 5 below shall
survive such termination and shall continue in full force and effect.

4.
Indemnification and Contribution —

(a)
EZCORP shall indemnify and hold harmless Madison Park, its affiliates, the
respective officers, directors, employees, consultants, associates and agents of
Madison Park and its affiliates, and any person controlling Madison Park or any
of its affiliates (each an “Indemnified Person”) from and against any and all
claims, costs, expenses, liabilities, losses and damages (or actions in respect
thereof) related to or arising out of this engagement or Madison Park’s
connection therewith; provided, however, that EZCORP shall not be responsible
for any claims, costs, expenses, liabilities, losses or damages of an
Indemnified Person to the extent that it is finally determined by a court or
other tribunal of competent jurisdiction that they resulted primarily from
actions taken or omitted to be taken by such Indemnified Person due to such
Indemnified Person’s recklessness, willful misconduct or bad faith or that they
arose primarily out of or were based primarily upon any untrue statement or
omission made (i) in any document or writing in reliance upon and in conformity
with information furnished to EZCORP by such Indemnified Person for use in such
document or writing or (ii) in any document in connection with the engagement
without the prior approval of EZCORP. For purposes of this provision, a person
shall be considered to be “controlling” Madison Park if such person would be
considered to be a “controlling person” of Madison Park for purposes of either
Section 15 of the Securities Act of 1933 or Section 20(a) of the Securities
Exchange Act of 1934.

(b)
If any action or proceeding, including any governmental investigation, shall be
brought or asserted against an Indemnified Person in respect of which indemnity
may be sought from EZCORP, such Indemnified Person shall promptly notify EZCORP
in writing of an Indemnified Person’s knowledge of such action or proceeding,
and EZCORP shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of all fees
and disbursements of such counsel and all other expenses related to such action
or proceeding. Such Indemnified Person shall have the right to employ separate
counsel in any such action or proceeding and to participate in defense thereof,
but the fees and expenses of such separate counsel shall be at the expense of
such Indemnified Person unless (i) EZCORP has agreed to pay such fees and
expenses or (ii) EZCORP shall have failed to timely assume the defense of such
action or proceeding, to employ counsel reasonably satisfactory to such
Indemnified Person in any such action or proceeding and if requested by such
Indemnified Person, to confirm in writing that it is obligated to indemnify such
Indemnified Person against all claims, costs, expenses, liabilities, losses and
damages related to or arising out of such action or proceeding in accordance
with this Agreement or (iii) counsel shall determine that there is or could
reasonably be expected to be a conflict of interest by reason of having common
counsel in any action or proceeding, in which case, if such Indemnified Person
notifies EZCORP in writing that it elects to employ separate counsel at the
expense of EZCORP, EZCORP shall not have the right to assume the defense of such
action or proceeding on behalf of such Indemnified Person, it being understood,
however, that EZCORP shall not, in connection with any one such action or
proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the


2



--------------------------------------------------------------------------------



reasonable fees and expenses of more than one separate firm of attorneys
(together with appropriate local counsel) at any time for such Indemnified
Person, which firm shall be designated in writing by such Indemnified Person.
EZCORP shall not be liable for any settlement of any such action or proceeding
effected without EZCORP’s written consent, which should not be unreasonably
withheld. If settled with EZCORP’s prior written consent or if there be a final
and nonappealable judgment for the plaintiff in any such action or proceeding,
EZCORP agrees to indemnify and hold harmless such Indemnified Person from and
against any loss or liability to the extent stated above by reason of such
settlement or judgment.
(c)
If for any reason the indemnification provided herein is unavailable to an
Indemnified Person under subparagraph (a) of this Paragraph in respect of any
claims, costs, expenses, liabilities, losses or damages referred to therein or
if such indemnification shall be insufficient to hold such Indemnified Person
harmless from all such claims, costs, expenses, liabilities, losses or damages,
then EZCORP, in lieu of indemnifying such Indemnified Person shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
claims, costs, expenses, liabilities, losses, or damages (i) in such proportion
as is appropriate to reflect the relative benefits received by EZCORP on the one
hand and such Indemnified Person on the other hand or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of EZCORP, on the one hand, and
such Indemnified Person, on the other, as well as any other relevant equitable
consideration. The amount paid or payable by a party as a result of the claims,
costs, expenses, liabilities, losses or damages referred to above shall be
deemed to include, subject to the limitations set forth in subparagraph (b) of
this Paragraph any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim.
Notwithstanding the provisions herein, Madison Park shall not be required to
contribute any amount in excess of the aggregate amount of retainer fees
received by Madison Park under this Agreement.

5.
Confidentiality and Securities Trading —

(a)
Neither party, without the express written consent of the other party, shall
disclose to any person (i) the information disclosed by EZCORP to Madison Park
in connection with Madison Park’s performance of the Services, (ii) the advice
provided to EZCORP by Madison Park in connection with Madison Park’s performance
of the Services or (iii) the terms of this Agreement; provided, however, that a
party shall be entitled to make such disclosure if, but only to the extent that,
it is required to do so by reason of a deposition, interrogatory, request for
documents, subpoena, civil investigative demand, other demand or request by a
governmental agency or the application of statutes, rules and regulations or
similar process, including stock exchange requirements. The provisions of this
subparagraph shall not apply to any information that is now or hereafter becomes
generally available to the public other than as a result of a violation of this
subparagraph.

(b)
Madison Park hereby acknowledges that EZCORP is a publicly traded company and
that the information EZCORP discloses to Madison Park and its representatives
during the course of this engagement may include material non-public
information. Accordingly, Madison Park agrees (for itself and on behalf of its
representatives) that it will not use any of such information for any purpose
(including engaging in transactions involving the publicly traded securities of
EZCORP) other than in connection with the performance of the Services pursuant
to this engagement.

6.
Governing Law — This Agreement shall be governed by the laws of the State of New
York.

7.
Assignment — The rights and obligations under this Agreement may not be assigned
by either party without the express written consent of the other party;
provided, however, that Madison Park, with at least 30 days’ written notice to
EZCORP, may assign its rights and obligations to any of its affiliates. For
purposes of this provision, Madison Park’s “affiliates” shall include those
persons who control, are controlled by or are under common control with Madison
Park.


3



--------------------------------------------------------------------------------



8.
Entire Agreement — This Agreement constitutes the entire agreement of the
parties hereto with respect to all matters contemplated hereby and supersedes
all previous agreements and understandings among them concerning such matters.
No statements or agreements, oral or written, made prior to or at the signing
hereof, shall vary, waive or modify the written terms hereof.

(SIGNATURE PAGE FOLLOWS)

4



--------------------------------------------------------------------------------



In witness whereof, the parties have executed this Agreement, intending to be
legally bound in accordance with its terms, to be effective as of the date first
written above.
EZCORP, INC.


By:        THOMAS H. WELCH, JR.    
Thomas H. Welch, Jr.,
Senior Vice President,
General Counsel and Secretary
MADISON PARK, LLC


By:        VIRGINIA D. DODSON    
Virginia Dodson,
Vice President



5

